Title: From George Washington to Thomas Waggener, 21 July 1756
From: Washington, George
To: Waggener, Thomas



[Winchester, 21 July 1756]
To Captain Thomas Waggener, on the South-Branch. Sir,

I now enclose you the plans promised in my last; which if you observe, you can not possibly err. The one shews the

Ground-work or foundation of the Fort—The other, the Houses and conveniences therein: with such plain and easy directions for constructing these Buildings, that you cannot mistake the design. You will also receive by Ensign Smith men, to make your company equal to the rest. I most earnestly recommend diligence to you—You must see an indispensable necessity for it.
John Cole, who was appointed to your Company, a Sergeant, has since been broke for neglect of Duty. You will receive him as private and in his room as Sergeant, Mark Hollies.
Fail not to send down per the first opportunity, Campbell the Drummer: nor omit by any conveyance, to transmit me an account of your proceedings. Above all things, guard against Surprizes, by keeping out evening parties to secure your workmen. Your worst men are to be draughted for that duty; reserving the best, to work on the Forts: and they will be allowed double pay for every day they work, of which you and your Officers are to keep accounts. I am &c.

G:W.
Winchester July 21st 1756.    

